Citation Nr: 1115169	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard from February 1976 to April 1976, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 RO decision, which denied a claim for service connection for residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments.

The Board notes that, in February 2005, the Veteran submitted a request for a local hearing before an Indianapolis RO Hearing Officer.  Subsequently, he was scheduled for a local hearing on December 13, 2005, for which he failed to report.  No good cause was offered for his failure to report to this hearing, and the Veteran did not request that this hearing be rescheduled. 

In March 2009 and February 2010, the Board remanded this issue to the RO for further development.


FINDING OF FACT

Residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments is not shown by the most probative and credible evidence of record to be etiologically related to a disease, injury, or event in service and was not shown to have been manifested within a year of service.


CONCLUSION OF LAW

Residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2004, January 2006, and March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, Social Security Administrations (SSA) records, and relevant private medical records are in the file.  In a February 2006 Statement of Accredited Representation in Appealed Case, it was requested that a more thorough search be conducted to locate service treatment records documenting medical visits at Fort Jackson, South Carolina, and that a search of the unit morning report records be considered.  However, the Board notes that all available medical records from the Veteran's period of active duty service have been associated with the claims file.  There is no indication that another search for service records of any sort would result in additional relevant evidence.  Furthermore, the Board notes that the Veteran maintained in a February 2005 statement that the complete medical record has not been considered.  In this regard, the Veteran listed in an April 2004 statement several private physicians from whom he received medical treatment.  In March 2009, the Veteran was issued a letter requesting that he submit any treatment records pertinent to his claimed condition or submit an Authorization and Consent to Release Information form for each health care provider, so that VA can obtain this treatment information.  As the Veteran submitted no such release forms in response to this letter, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
With regard to the Veteran's claim for service connection for residuals of a back injury, the Board notes that there is no medical evidence linking this disability to military service, and no consistent, credible lay evidence of continuity of symptomatology suggesting an association to service.  In his January 2004 claim, the Veteran indicated that he injured his back in service.  However, in a May 1995 affidavit and in an April 2004 statement, the Veteran indicated that he injured himself in a January 1992 fall.  Moreover, as will be discussed below, the private medical evidence of record repeatedly reflects that he injured himself in post-service incidents.  Therefore, the Board does not find the Veteran's assertions regarding an injury in service or continuity of symptomatology since service to be credible.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, as discussed, the Veteran's lay statements suggesting a continuity of symptomatology since service are not credible.  As mentioned above, he has specifically proffered lay assertions in multiple medical records and statements indicating that he did not have any chronic symptoms associated with a back disability until 1977, and, even then, only experienced more frequent chronic symptoms since 1992.  Both of these dates correspond to injuries that occurred after his discharge from service, and it appears that neither occurred during a period of active or inactive duty for training.  Thus, as there is no medical evidence of record suggesting an association between his current symptoms and service, and no consistent, credible lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran is seeking entitlement to service connection for residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments.  He argues that he fainted after a basic training exercise, fell down a flight of stairs, and injured his back.  He suggests that he has been suffering from chronic low back pain since that time.  

A review of the Veteran's service treatment records does not reflect that he injured his back in service. 

With regard to a current disability, the Veteran was noted in an October 2002 private medical record from the Care Group Anderson as having multiple herniated disks and radiculopathy of the left leg.  In a July 1999 private medical record from Rheumatology Associates, P.C. & Osteoporosis Center, the Veteran was diagnosed with low back pain related to myalgia, possibly spondylosis.  In an October 1997 private medical record, the Veteran was diagnosed with cervical and lumbar spondylosis.      

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Additionally, the Veteran's records do not reflect that he served 90 days of continuous active service, as required under 38 C.F.R. § 3.307(a)(1).  Therefore, service connection for arthritis of the spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran injured his back in service or that he has a current low back disability that was caused or aggravated by his active duty service.  Moreover, the medical evidence of record and statements from the Veteran suggest that his current back complaints stem from post-service injuries.

In a March 1977 private medical record, it was noted that the Veteran had pain in his lower back after he was hit with a sledge hammer in March while at work.  In an April 1977 private medical record, the Veteran was noted as having back pain following being hit in the back with a hammer.  In a May 1977 private medical record from Children and Adult Orthopedic Surgery, it was noted that the Veteran had a history of sustaining a blow to his back in March 1977.  He had acute back pain which slowly and gradually cleared.  He was noted at this time as having occasional low back pain.  The Veteran was diagnosed with mechanical low back pain secondary to a muscle contusion.  The physician noted that he expected it to gradually improve; although, the Veteran may very well be subject to recurrent bouts of back pain.  

The Veteran was noted as having right lower back pain in an October 1983 private medical record, right upper back pain in a May 1984 private medical record, and low back pain in a February 1988 private medical record.

In a January 1992 x-ray of the thoracic spine from Community Hospital of Anderson and Madison County, it was noted that there is a loss of height anteriorly at T11 and T12, but the appearance is chronic, seen on comparison films of the thoracic spine 1977. 

In a March 1992 medical record from Community Hospital of Anderson and Madison County, the Veteran was noted as having cervical and thoracic back pain.  The Veteran reported that he slipped while moving a washer on January 25, 1992,  and the washer fell on top of him.  He slipped again while moving the washer up stairs a few minutes later.  Subsequently, that a same day, he hit a telephone pole with his car to avoid an accident. 

In a March 1992 record from Indiana Back Center, it was noted that the Veteran was in his usual state of good health without significant back problems until January 25, 1992, when he was working delivering a washer to an apartment and slipped and fell.  
In a November 1996 private medical record from Professional Psychological Services, the Veteran was noted as having a history of a work-related incident in January 1992 when he fell and struck his back while making an appliance delivery.   

In a September 1998 record from Vocational Specialties, Inc., it was noted that the Veteran sustained multiple injuries while on the job.  This record further reflects that he was involved in 3 incidents resulting in injury on January 25, 1992.  The Veteran injured his back while delivering a washer/dryer combination.  He then was pinned against the stairs while moving the appliance.  Subsequently, he was involved in a motor vehicle accident that same day.  This record notes that the Veteran was involved in a motor vehicle accident in 1971 and that he suffered an injury to his back in 1977.  It was noted that the Veteran totally recovered from this injury and went on to employment requiring heavy physical exertion.   

In a May 1995 affidavit, the Veteran described injuring his back on January 25, 1992.  The Veteran indicated that he experienced very sharp pain in his upper and lower back following the January 25, 1992, injuries.  He indicated that he did not have these problems prior to the accident.    

Based on the Veteran's statements and the private medical evidence of record, it is clear that the Veteran sustained significant injuries to his back on January 25, 1992, while working.  The Board notes that the Veteran also complained of back pain following an injury in March 1977 and reported back pain occasionally over the years since that time.  Regardless, neither the March 1977 injury to his back or January 1992 injuries to his back occurred during his time on active duty.  Moreover, the Veteran gave no indication in any medical records relating to the 1992 injuries that he had chronic back complaints prior to the 1992 injuries.  The Veteran specifically denied having any back problems prior to the January 1992 injuries in his May 1995 affidavit.

The Board has considered the Veteran's lay assertions of injuring his back in service.  The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, however, while the Veteran has argued that he injured his back in service, the Board finds his assertions not credible in light of the contrary evidence of record.  Specifically, the claims file is negative for such complaints of back pain in service.  Moreover, the medical evidence of record specifically reflects that the Veteran injured his back while at work in March 1977 and at work in January 1992.  The Veteran denied having any back problems prior to the January 1992 incidents in his May 1995 affidavit.  For these reasons, the Board does not find the Veteran's assertions of injuring his back in service to be credible.

Consequently, as the medical evidence of record does not reflect that the Veteran has a current back disability that was caused or aggravated by his active duty service, and the Board has found the Veteran's assertions regarding injuring his back in service to be not credible in light of the extensive medical evidence of record, as well as his own statements, reflecting post-service back injuries, the Board finds that the preponderance of the evidence is against granting service connection for this disability on a direct basis.  See Shedden, supra.   

The Board notes that the Veteran's representative argued in the February 2009 Written Brief Presentation that the Veteran's in-service Medical Board Proceedings should not be taken at face value.  It is unclear whether the representative is attempting to argue that these proceedings should have included information regarding a back injury.  Regardless, the Board finds no reason to suspect that these Medical Board Proceedings or the available service treatment records are inaccurate in any way.   

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for residuals of a back injury, to include herniated discs, and left leg radiculopathy, cervical, thoracic, and lumbar spine segments is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


